Citation Nr: 0317008	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  02-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
residuals of injuries to the right thumb and back and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  By an unappealed September 2000 determination, the RO 
denied entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of injuries to 
the right thumb and back. 

2.  Evidence received since the 2000 RO determination which 
is new, by itself or in connection with evidence previously 
assembled, is of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim 
for compensation for residuals of injuries to the right thumb 
and back under 38 U.S.C.A. § 1151.

3.  On February 12, 1998, while leaving a VA owned 
residential facility, the veteran slipped on icy steps 
resulting in trauma to his back and right hand.

4.  Any alleged disability resulting from this fall was not 
the result of VA medical or surgical treatment or a result of 
VA vocational rehabilitation training.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
injuries to the right thumb and back.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The criteria for entitlement to VA compensation benefits 
under 38 U.S.C.A. § 1151 for residuals of injuries to the 
right thumb and back have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The rating action, the statement of the case, the 
supplemental statement of the case, and a VA letter dated in 
August 2001, informed the veteran of the information and 
evidence needed to support his claim, the applicable law, and 
the development responsibilities and activities of the VA and 
the veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Hence, the VA's notification requirements have been 
met, and the VA has no outstanding duty to inform.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has submitted various documents including his tort claim 
settlement paperwork.  The veteran has submitted VA medical 
records and the RO has obtained VA medical records.  While 
the veteran has claimed that he received VA treatment for his 
claimed injuries when they occurred, the RO was unable to 
obtain these records.  However, as explained below, 
regardless of what injuries the veteran experienced at that 
time, these records would have no bearing on the outcome of 
the veteran's claim.  As there is no possibility that such 
records would aid in substantiating the veteran's claim, no 
further efforts to obtain those records is warranted. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran was most recently denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of injuries to the right thumb 
and back by rating action in September 2000.  The veteran did 
not appeal that decision.  Accordingly, that determination is 
final.  38 U.S.C.A. § 7105.  On August 14, 2001, the RO 
decided, sua sponte, to consider the veteran's claim for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of injuries to 
the right thumb and back.

The Board notes that in the January 2002 rating action the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claim.  However, the 
September 2002 statement of the case indicates that a RO 
Decision Review Officer reopened the veteran's claim and 
considered it on a de novo basis.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is under a legal duty in such a case to determine if there 
was new and material evidence submitted, regardless of the 
RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 (Fed. 
Cir. 2001).  Accordingly, the Board will initially adjudicate 
whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of injuries to the right thumb and back.

The pertinent evidence of record at the time of the September 
2000 RO decision includes a Standard Form 95, Claim for 
Damage, Injury or Death, dated February 24, 1998.  On this 
form the veteran reported that he had injured himself on 
February 12, 1998, when he fell on his back.  He reported 
that he was leaving to go to work and he slipped on the icy 
steps of a VA owned apartment building where he lived.

Also of record was a June 1998 statement from G.P.  Mr. G.P. 
stated that on February 12 he saw the veteran fall on the 
steps of the Transitional Resident House (TR), and hurt his 
right hand and his back.   

VA outpatient treatment records received in June 1998 only 
show treatment prior to May 1995.

In September 1998, the veteran submitted a Report of 
Accidental Injury.  The veteran reported that he slipped on 
the icy steps of the TR building on February 12, 1998.  He 
stated that he injured his back and right hand at that time, 
and that he had had problems with his back and right hand 
ever since the injury.

The record contains a February 1999 Voucher for Payment Under 
Federal Tort Claims Act.  This document indicates that the 
veteran accepted a $1000 settlement for the administrative 
tort claim he filed, based on the slip and fall on the steps 
of the TR building owned by VA.

The veteran appeared before a RO hearing officer in March 
2000.  The veteran testified that he injured his back when he 
slipped on some icy stairs of the TR house.  The veteran 
stated that his back was swollen, and that he sought 
treatment, but that there were no indications of a ruptured 
or dislocated disc.  He reported continued back pain and 
problems since that time.  He stated that he tore a ligament 
in his right thumb when he fell.  The veteran testified that 
the TR building was a home for homeless veterans and that it 
was owned by a VA hospital.

VA outpatient treatment records dated from July to September 
2000 show treatment for a left knee disability.

The evidence added to the record since the September 2000 RO 
denial includes VA medical records dated from April 2001 to 
December 2001.  These records show treatment for back 
disability.  A May 2001 X-ray report revealed degenerative 
osteoarthritic changes involving the lumbosacral spine.

The medical evidence or record prior to the September 2000 
final rating action did not indicate that the veteran had any 
disability of the back or thumb.  The newly submitted medical 
evidence does indicate that the veteran has a back 
disability, degenerative arthritis of the lumbar spine.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Accordingly, the Board finds that 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of injuries 
to the right thumb and back, must be reopened.  

Compensation benefits may be granted to a veteran who 
experiences an injury or an aggravation of an injury as a 
result of hospital care, medical or surgical treatment, or 
examination furnished the veteran by VA and the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (a)(1)(A), (B); 38 C.F.R. §§ 3.358, 3.800.

Compensation benefits may be granted to a veteran who 
experiences an injury or an aggravation of an injury as a 
result of the pursuit of a course of vocational 
rehabilitation under Chapter 31 of Title 38, U.S. Code, or by 
participation in a program (known as a "compensated work 
therapy program") under section 1718 of this title, and not 
as the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (a)(2)(A), (B); 38 C.F.R. §§ 3.358, 3.800.

The record does not show, and the veteran does not claim, 
that his injury was as a result of participation in a VA 
vocational rehabilitation program.   

The veteran claims that he is entitled to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of injuries to the right thumb and back because he 
had been placed in the VA residence facility by a VA medical 
center while undergoing treatment for drug and alcohol 
problems.  He asserts that part of his therapy was to live at 
the VA residential facility, and to work while he lived 
there.  He maintains that the injuries he received from 
falling on the icy steps were therefore a part of his VA 
medical treatment.  The veteran further asserts that since it 
was determined in a court that the VA was responsible for his 
injuries, he should be considered service-connected for those 
injuries.

In order for a claim to succeed under 38 U.S.C.A. § 1151, it 
is a legal requirement that the additional disability at 
issue in the claim proximately result from VA medical or 
surgical treatment.  38 C.F.R. §§ 3.358(a) & (c)(2), 3.800; 
see also Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993) in 
which it was held that an injury coincidental to, but not the 
result of, VA action does not legally qualify for 
compensation under 38 U.S.C.A. § 1151.  In this case, the 
required causal connection to VA medical or surgical 
treatment is not demonstrated.  It is not disputed that the 
veteran slipped and fell while leaving a VA owned residential 
facility, but the resulting residual injury, if any, has not 
been shown to have resulted from VA medical or surgical 
treatment.  Contrary to the veteran's assertions, a court did 
not determine that the VA was at fault in causing the 
veteran's fall.  The veteran brought a claim under the 
Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-2680; 
but, he settled the claim without there being a court 
decision, or a finding of fault.  Regardless, the veteran 
must satisfy the requirements of 38 U.S.C.A. § 1151, and he 
has not.  The Board does not find that placement in a VA 
residential facility constitutes medical treatment within the 
meaning of 38 U.S.C.A. § 1151.  Accordingly, the 
preponderance of the evidence is against entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of injuries to the right thumb 
and back.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
injuries to the right thumb and back, the appeal to this 
extent is allowed.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of injuries to 
the right thumb and back is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

